                  Case 20-10256-KBO               Doc 36       Filed 02/06/20         Page 1 of 4




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                 )        Chapter 11
                                                       )
EARTH FARE, INC., et al.,1                             )        Case No. 20-10256 (KBO)
                                                       )
                                                       )
                           Debtor.                     )
                                                       )


                                 NOTICE OF APPEARANCE AND
                               REQUEST FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that Shops of Fairlawn Delaware, LLC (“Landlord”), hereby

appears by its counsel, Meyers, Roman, Friedberg & Lewis (“Meyers Roman”) and requests that

the undersigned attorney be added to the official mailing matrix and service lists in this case.

Landlord requests, pursuant to Bankruptcy Rules 2002, 3017, and 9007 and sections 342 and

1109(b) of the Bankruptcy Code, that copies of all notices and pleadings given or required to be

given in this chapter 11 case, including but not limited to, all notices (including those required by

Bankruptcy Rule 2002), reports, pleadings, motions, applications, lists, schedules, statement,

chapter 11 plans, disclosure statements, and all other matters arising herein or in any related

adversary proceeding, be given and served upon Landlord through service upon Meyers Roman

as set forth below:

                           David M. Neumann
                           dneumann@meyersroman.com
                           Meyers, Roman, Friedberg & Lewis LPA
                           28601 Chagrin Blvd., Suite 600
                           Cleveland, OH 44122
                           Telephone: (216) 831-0042
                           Fax: (216) 831-0542


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Earth Fare, Inc. (3936) and EF Investment Holding, Inc. (8084).
              Case 20-10256-KBO         Doc 36      Filed 02/06/20    Page 2 of 4




       PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, complaint or demand, motion, petition, pleading or request, and answering or

reply papers files in this case, whether form or informal, written or oral, and whether served,

transmitted, or conveyed by mail, hand delivery, telephone, telegraph, or otherwise filed or made

with regard to the above-captioned cases and proceedings therein.

       PLEASE TAKE FURTHER NOTICE, that, neither this Notice of Appearance nor any

subsequent appearance, pleading, claim, or suit is intended or shall be deemed to waive

Landlord’s: (i) right to have a final order in non-core matters entered only after de novo review

by a United States District Court Judge; (ii) right to trial by jury in any proceeding so triable

herein or in any case, controversy or proceeding related hereto; (iii) right to have the reference

withdrawn by the United States Court in any matter subject to mandatory or discretionary

withdrawal; or (iv) other right, claims, actions, defenses, setoffs or recoupments to which

Landlord is or may be entitled to under agreements, in law, or equity all of which rights, claims,

actions, defenses, setoffs, and recoupments are hereby expressly reserved.


Date: February 6, 2020

                                                    /s/ David M. Neumann
                                                    David M. Neumann (Ohio No. 0068747)
                                                    dneumann@meyersroman.com
                                                    Meyers, Roman, Friedberg & Lewis
                                                    28601 Chagrin Blvd., Suite 500
                                                    Cleveland, Ohio 44122
                                                    Telephone: 216-831-0042
                                                    Fax: 216-831-0542

                                                    Counsel for Shops of Fairlawn
                                                    Delaware, LLC



                                                2
              Case 20-10256-KBO         Doc 36      Filed 02/06/20    Page 3 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served this 6th day of February, 2020 via
the Court’s electronic filing system:

      Ian J Bambrick bankfilings@ycst.com
      Karen C. Bifferato kbifferato@connollygallagher.com
      M. Blake Cleary bankfilings@ycst.com
      Richard Scott Cobb cobb@lrclaw.com,
       ramirez@lrclaw.com;rogers@lrclaw.com;dellose@lrclaw.com;butler@lrclaw.com
      Kelly M. Conlan kconlan@connollygallagher.com
      Jennifer L Cree Cree@lrclaw.com,
       Ramirez@lrclaw.com;dellose@lrclaw.com;butler@lrclaw.com
      Epiq Corporate Restructuring, LLC nmrodriguez@epiqsystems.com
      David Daniel Farrell dfarrell@thompsoncoburn.com
      Sean T. Greecher bankfilings@ycst.com
      James E. Huggett jhuggett@margolisedelstein.com, tyeager@margolisedelstein.com
      Marcy J. McLaughlin Smith mclaughlinm@pepperlaw.com,
       molitorm@pepperlaw.com;hardinp@pepperlaw.com
      Allison S Mielke bankfilings@ycst.com
      Morgan L. Patterson morgan.patterson@wbd-us.com, Heidi.sasso@wbd-
       us.com;chris.lewis@wbd-us.com
      Shane M. Reil bankfilings@ycst.com
      Reliable Companies gmatthews@reliable-co.com
      Ronald Mark Tucker rtucker@simon.com, bankruptcy@simon.com
      U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
      Matthew P. Ward matthew.ward@wbd-us.com, Heidi.sasso@wbd-
       us.com;chris.lewis@wbd-us.com

and by regular U.S. Mail on the following:

       Douglas D Herrmann
       Hercules Plaza
       Suite 5100
       1313 N. Market Street
       Wilmington, DE 19899-1709

       Aaron M. Krieger
       Chapman and Cutler LLP
       111 West Monroe Street
       Chicago, IL 60603

       Kerri K. Mumford
       Landis Rath & Cobb LLP
       919 Market Street, Suite 1800
       Wilmington, DE 19801



                                                3
      Case 20-10256-KBO   Doc 36   Filed 02/06/20   Page 4 of 4




Stephen R. Tetro, II
Chapman and Cutler LLP
111 West Monroe Street
Chicago, IL 60603




                                   /s/ David M. Neumann
                                   Counsel Shops of Fairlawn
                                   Delaware LLC




                               4
